DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Anderson et al. (US 2011/0098794).
Regarding claim 1, Anderson discloses a personal patient warming apparatus (fig.1-8, see also abstract) comprising: a blanket (fig.1-8; inflatable convective pad 100) having at least one pneumatic pathway (fig.1; inlet ports 112 and 114, see also [0021]) formed therein and a plurality of orifices (fig.3B; An air-permeable sheet 310) formed through at least one side thereof such that at least some warmed air that is introduced into the at least one pneumatic pathway will exit via the plurality of orifices to thereby warm a patient over whom the blanket is disposed  ([0027], [0029], see also [0030]), 
Examiner Note: The inflatable convective pad 100 is configured to cover the patient’s torso and both arms when extended laterally outward from the patient's torso when the patient is disposed on supine position. 
Regarding claim 2, Anderson discloses the personal patient warming apparatus of claim 1 wherein the blanket comprises a one-time-use disposable blanket. Anything can be disposable anytime. The inflatable convective pad 100 may be disposed after one use if needed
Regarding claim 3, Anderson discloses the personal patient warming apparatus of claim 1 wherein the at least one tear line comprises at least one of a line of perforations and a score line (fig.1, fig.4, fig.5c, fig.6-8).
Regarding claim 4, Anderson discloses the personal patient warming apparatus of claim 1 wherein the at least one tear line is aligned at least substantially parallel to the corresponding first and second portion of the blanket (fig.1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0098794) in view of Vardanega (US 2008/0077207).
Regarding claim 5-9, Anderson discloses the claimed invention above. However, Anderson does not disclose wherein the at least one tear line is substantially centrally positioned with respect to side edges of the corresponding first and second portion of the blanket; wherein the at least one tear line comprises at least two tear lines that intersect one another; wherein the at least two tear lines are disposed at least substantially orthogonally to one another; wherein the at least two tear lines comprise at least three tear lines, wherein two of the at least three tear lines intersect another of the at least three tear lines and wherein the two of the at least three tear lines are disposed at least substantially parallel to one another.
Vardanega teaches warming blanket with at least one tear line comprises at least one of a line of perforations and a score line (fig.5 and fig.7); plurality of perforation 158 (fig.5 and fig.7) that can create opening for the operating attendant to have access [0036]. Vardanega also teaches the at least one tear line comprises at least two tear lines that intersect one another (fig.5; perforations 158); the at least two tear lines are disposed at least substantially orthogonally to one another (fig.5); wherein the at least two tear lines comprise at least three tear lines (fig.5), wherein two of the at least three tear lines intersect another of the at least three tear lines (fig.7) and wherein the two of the at least three tear lines are disposed at least substantially parallel to one another (fig.7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the tear lines of Anderson with array of panels that have multiples perforations lines as taught by Vardanega for the purpose of providing access to different treatment sites.
Response to Arguments
Applicant’s arguments with respect to claim 1-9 have been considered but are moot because the argument does not apply to the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794